    Case: 2:21-cr-00021-EAS Doc #: 24 Filed: 08/25/21 Page: 1 of 1 PAGEID #: 82




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                      Case No. 2:21-cr-21
                                             JUDGE EDMUND A. SARGUS, JR.
      v.

ALESIA COMBS,

             Defendant.


                                        ORDER

      This matter is before the Court on the Government’s Motion to Dismiss the Bill of

Information against Alesia Combs. (ECF No. 22.)    The United States has confirmed that Ms.

Combs passed away on June 6, 2021.

      The Bill of Information against Alesia Combs is now DISMISSED.

      IT IS SO ORDERED.




8/25/2021                                         s/Edmund A. Sargus, Jr.
DATED                                             EDMUND A. SARGUS, JR.
                                                  UNITED STATES DISTRICT JUDGE
